DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the first shaft seal”, unclear what applicant is trying to claim? Applicant is claiming an additional shaft seal (lines 7-8) and then the first shaft seal (lines 10). For examination purpose applicant is claiming additional shaft seal and this is same as the first shaft seal. Appropriate correction is needed.
Claim 1, “a ferrofluid shaft seal”, applicant has not provided essential limitations that forms a ferrofluid shaft seal (see specification and drawings, a ferrofluid shaft seal must have some magnet with pole and ferrofluid between the pole and the shaft surface).
Claim 1, “and/or”, unclear what applicant is trying to claim, since essential structure of the invention requires supply and discharge lines (see specification and drawings).
Claim 3, “a ferrofluid”, unclear what applicant means by this, since a ferrofluid shaft must have ferrofluid in claim 1.
Claim 7, entire claims, this claim is unclear in view of what is claimed in claim 1 (supply and/or discharge of the ferrofluid).
Claim 7, “the bearing”, unclear what applicant means by this? Claim 5 states at least one bearing.
Claim 8, how does an assembly comprise turbomachine?
The rejection is based upon best understanding of the claims in view of the errors above. Applicant should check for all 112 errors.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP59-144261 (referred to as JP ‘261).
JP ‘261 discloses an assembly (see figure 2 and annotated figure below),comprising: a shaft (SH), which extends along an axis, a shaft seal device (SHS) for sealing an annular gap (GP) between the shaft (SH) and a stator (STT) in order to seal a process fluid chamber (intended use) in relation to the environment (intended use), wherein the shaft seal device has a ferrofluid shaft seal (FFS), wherein, at the process fluid chamber, the shaft seal device (SHS) comprises an additional shaft seal (SHS1) in addition to the ferrofluid shaft seal (FFS), wherein the ferrofluid shaft seal (FFS) is arranged at the annular gap (e.g. gap between the stator and the shaft) axially between the first shaft seal (SHS1) and the environment, wherein a pressure sink (SUC) is provided at the annular gap (GP) axially between the additional shaft seal (SHS1) and the ferrofluid shaft seal (FFS), wherein the assembly has a ferrofluid storage container (MFT), in which ferrofluid (MFL) is stored, and wherein the ferrofluid storage container (MFT) is connected to the ferrofluid seal (FFS) by lines to the supply and/or discharge of the ferrofluid (MFL).
Regarding claim 2: The first shaft seal is designed as a labyrinth seal (labyrinth seal between 8 and stator).
Regarding claim 3: The ferrofluid shaft seal (FFS) comprises a ferrofluid (MFL) comprising particles of iron and/or magnetite and/or cobalt suspended colloidally in a carrier liquid (that is the case since, see entire document).
Regarding claim 4: Wherein the assembly (AR) has devices for conditioning the ferrofluid (e.g. see figure 2, components 17, P, 15 and etc of a ferrofluid system).
Regarding claim 5: Wherein the assembly has at least one bearing (RB) for supporting the shaft (SH).
Regarding claim 6: Wherein the ferrofluid seal and the bearing are designed as a combined component, and the ferrofluid (MFL) for the bearing (RB) is provided as a lubricant (fluid from tank is capable of being supplied to RB).
Regarding claim 8-9: The assembly comprises a turbomachine (e.g. that is the case since some energy is required to rotate the shaft SH). The assembly has devices for conditioning the ferrofluid comprising a cooler and/or a filter and/or a separator (e.g. see figure 2 and rejection of claims above).



    PNG
    media_image1.png
    520
    664
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘261 in view of WO2014/146956A1 (referred to as WO2014).
JP ‘261 discloses the invention as claimed above but fails to disclose the conditioning system which is designed, by means of supply lines to the ferrofluid seal, to supply the ferrofluid at a first pressure to the ferrofluid seal and to supply the ferrofluid to the bearing as lubricant at a second pressure, which is different from the first pressure. WO2014 teaches a conditioning system that supplies fluid to a shaft seal and also provides the fluid to bearings of the shaft (e.g. see abstract) and the fluid pressures to the shaft seal and the bearings are different (e.g. that is inherently the case since supply line providing fluid to 10 is first and another supply line providing fluid to 8 is second, note that when fluid is exited at 10 pressure loss occurs for fluid that is provided at 8). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the conditioning system of JP ‘261 to have an additional line to provide fluid to bearing as taught by Wo2014, to provide lubricant to bearing (e.g. prevents wear of components and smooth running of system, inherent do to lubricant between elements).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review all documents on 892, many references teach at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675